Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In this action, corrections are made to the typographical errors in the Examiner’s amendment dated April 20, 2022 to claims 11 and 20. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The amendment presented below supersedes the amendment presented in the Notice of Allowance dated April 20, 2022.
 
Amendments to the claims:
Claims 1, 11 and 20 are amended to correct minor informality. 
Claim 1 the last two line: 
generating, by the computing device, a calibrated blood pressure value using the selected blood pressure calibration model and the corresponding set of parameter[[s]] variables.

Claim 11, the last two line: 
generate a calibrated blood pressure value using the selected blood pressure calibration model and the corresponding set of parameter[[s]] variables.

Claim 20, line 5:
“the computing device” is amended to –a computing device--.

Claim 20, the last two line: 
generating a calibrated blood pressure value using the selected blood pressure calibration model and the corresponding set of parameter[[s]] variables.

Allowable Subject Matter
Claims 1-3, 5-12 and 14-22 are allowed.

Reasons for Allowance
Claims 1-3, 5-12 and 14-22 are allowed for the reason of record stated in the Notice of Allowance mailed on April 20, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793